Citation Nr: 1029358	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  07-25 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a compensable rating for bilateral calluses of 
the feet. 

2. Entitlement to a rating in excess of 10 percent for post-
concussion syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1974 to October 1977.  

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Waco, Texas 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for bilateral foot calluses and 
assigned  a 0 percent rating, and for post-concussion syndrome 
with the assignment of a 10 percent rating, both effective 
November 9, 2006.  The Veteran requested a Travel Board hearing; 
in September 2007 he withdrew such request.  He assigned the 
Disabled American Veterans as his representative in May 2010.   

The matters of service connection for metatarsalgia and 
service connection for bunions both as secondary to 
service-connected calluses of the feet have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1. Prior to October 23, 2008, the Veteran's bilateral foot 
calluses were shown to have been manifested by impairment 
approximating a "moderately severe" foot disability; severe 
foot injury, limitation of function, or involvement greater than 
72 square inches were not shown.  

2. From October 23, 2008, the Veteran's bilateral foot calluses 
are shown to have been manifested by three painful scars; severe 
foot injury, limitation of function, five or more scars that are 
painful or unstable, or involvement greater than 72 square inches 
are not shown. 

3. Prior to October 23, 2008 the Veteran's post-concussion 
syndrome was manifested by purely subjective complaints of 
headaches and memory-loss.

4. From October 23, 2008 the Veteran's post-concussion syndrome 
was not manifested by any cognitive impairment or three or more 
subjective complaints attributable to such disability that mildly 
interfered with work; instrumental activities of daily living; or 
work, family, or other close relationships.  


CONCLUSIONS OF LAW

1. The Veteran's service-connected bilateral foot calluses 
warrant ratings of 20 percent (but no higher) prior to, and from, 
October 23, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.6, 4.7, 4.71a, 4.118, Diagnostic Code 
(Code) 5284, Codes 7801-7805 (as in effect prior to, and from, 
October 23, 2008) (2009).

2.  A rating in excess of 10 percent for post-concussion syndrome 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, Diagnostic Code (Code) 8045 
(as in effect prior to, and from, October 23, 2008), Code 9304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and 
assigned disability ratings and effective dates for the awards, 
statutory notice has served its purpose, and its application is 
no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  An August 2007 statement of the case (SOC) provided 
notice on the "downstream" issue of entitlement to an increased 
initial rating; and a November 2007 supplemental SOC 
readjudicated the matter after the appellant and his 
representative responded and further development was completed.  
38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 
542 (2006).  The Veteran has had ample opportunity to 
respond/supplement the record and has not alleged that notice in 
this case was less than adequate.  See Goodwin v. Peake, 22 Vet. 
App. 128, 137 (2008) ("where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the burden 
of demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  The 
RO arranged for VA examinations in March 2007 and November 2008.  
The examinations are adequate for rating purposes as they 
considered the Veteran's reported medical history, documented 
current symptomatology, were based on an examination of the 
Veteran, and noted all physical and mental findings necessary for 
proper determinations in the matters.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (VA must provide an examination that is 
adequate for rating purposes).  The Veteran has not identified 
any pertinent evidence that remains outstanding.  VA's duty to 
assist is met.  Accordingly, the Board will address the merits of 
the claims. 






B. Legal Criteria, Factual Background, and Analysis

	General Increased Rating Criteria

In general, disability evaluations are determined by the 
application of VA's schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned with 
a grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  As this decision assigns a 20 percent rating 
for the entire appeal period, staged rating are not warranted.  

      Bilateral foot calluses

The Veteran's service treatment records (STRs) reflect that he 
had treatment for calluses and plantar warts in service in June 
and July of 1976.  As noted above, an April 2007 rating decision 
granted service connection for bilateral foot calluses rated 0 
percent, effective November 9, 2006 (the date of claim). 

The Veteran's bilateral foot calluses are rated by analogy under 
Code 7819 (for benign skin neoplasms).  Code 7819 provides for 
ratings under Codes 7801-7805 (for scars) or based on impairment 
of function.  The criteria for rating scars were revised 
effective October 23, 2008.  The Veteran's claim was filed on 
November 9, 2006; he is entitled to a rating under either the 
prior or revised criteria (if such are more favorable) (from 
their effective dates).  VAOGCPREC 3-2000.  

Under the pre-October 23, 2008 scar criteria, a 10 percent rating 
is warranted for a scar (not on the head, face, or neck) when it 
is: A deep scar (one associated with underlying tissue damage) or 
one that causes limited motion, and involves an area or areas of 
6 square inches (39 sq. cm.) or greater (Code 7801); a 
superficial scar that does not cause limited motion and involves 
an area or areas of 144 square inches (929 sq. cm.) or greater 
(Code 7802); a superficial, unstable (one where for any reason, 
there is frequent loss of covering of skin over the scar) scar 
(Code 7803); a superficial scar that is painful on examination 
(Code 7804).  A 20 percent rating is warranted for a scar (not on 
the head, face, or neck) when it is: deep or causes limited 
motion and involves an area or areas exceeding 12 square inches 
(77 sq. cm), a 30 percent rating is warranted for an area or 
areas exceeding 72 square inches (465 sq. cm), and a 40 percent 
rating is warranted for an area or areas exceeding 144 square 
inches (929 sq. cm) (Code 7801).  Scars can also be rated under 
an appropriate diagnostic code for limitation of function of the 
affected part. (Code 7805).  38 C.F.R. § 4.118 (as in effect 
prior to October 23, 2008).   

Under the revised criteria effective October 23, 2008, a 10 
percent rating is warranted for a scar (not on the head, face, or 
neck) when it is: A burn or other scar(s) that is deep and 
nonlinear involving an area of at least 6 square inches (39 sq. 
cm) (Code 7801); a burn or other scar(s) that is superficial and 
nonlinear involving an area of 144 square inches (929 sq. cm) or 
greater (Code 7802); when there are one or two scars that are 
painful or unstable (Code 7804).  A 20 percent rating is 
warranted for a scar (not on the head, face, or neck) when it is: 
A burn or other scar(s) that is deep and nonlinear involving an 
area of at least 12 square inches (77 sq. cm), a 30 percent 
rating is warranted for involvement of at least 72 square inches 
(465 sq. cm), and a 40 percent rating is warranted for 
involvement of 144 square inches (929 sq. cm) or greater (Code 
7801).  A 20 percent rating is warranted when there are three or 
four scars that are painful or unstable, and a 30 percent rating 
is warranted for involvement of five or more scars that are 
painful or unstable (Code 7804).  Scars can also be rated under 
an appropriate diagnostic code for limitation of function (Code 
7805).  38 C.F.R. § 4.118 (effective from October 23, 2008).    

The Veteran's bilateral foot calluses may alternatively be rated 
under Code 5284 (for other foot injury).  Under those criteria, a 
10 percent rating is warranted for a "moderate" foot injury.  A 
20 percent rating is warranted for a "moderately severe" foot 
injury.  A 30 percent rating is warranted for a "severe" foot 
injury.  The Note to Code 5284 indicates that a maximum 40-
percent rating will be assigned for actual loss of use of the 
foot.  38 C.F.R. § 4.71a.  The words "moderate," "moderately 
severe," and "severe" are not defined in Code 5284.  Rather 
than applying a mechanical formula, the Board must evaluate all 
of the evidence to the end that its decision is "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

On March 2007 VA examination the Veteran reported that he had 
occasional pains on the bottoms of both feet.  There was no pes 
planus or ulcerations.  The Veteran did not wear special shoes, 
but did use inserts.  Bilateral X-rays were interpreted as 
revealing bilateral hallux valgus, minimal degenerative changes 
of the interphalangeal joints of the right great toe, and 
bilateral distal interosseous changes at the distal tibias.  The 
Veteran reported pain in his feet every day, especially when 
walking.  He did not wear any other assistive devices.  The 
Veteran was employed at Oak Farms, which bothered his feet due to 
prolonged standing and walking.  Examination of the right foot 
revealed a one inch by one inch large, hard callus on the right 
first metatarsal, and a one inch by one inch by two inch length 
callus across the bottom of the second through the fifth 
metatarsals of the right foot.  Examination of the left foot 
revealed a half inch by three quarter inch hard callus on the 
bottom of the fifth metatarsal.  There was no pain on foot 
manipulation or weight bearing and the Veteran had normal 
standing and walking.  Active range of motion did not produce any 
weakness, fatigue, or incoordination and there was no additional 
loss of range of motion with repetitive movement.  The diagnosis 
was severe bilateral foot calluses with chronic pains, due to 
foot calluses.     

A June 2007 VA outpatient treatment record reflects that the 
Veteran's calluses had reappeared since they were last operated 
on using ortho-surgical debridement.  Prosthetics were 
recommended.  

An October 2007 VA outpatient treatment record reflects that the 
Veteran's bilateral calluses were "better with the shoes."

A June 2008 VA outpatient treatment record notes that the Veteran 
presented with tender calluses of the bilateral feet.  Skin 
texture was moist and dry.  Two calluses were pared and 
antiseptic was applied.  He was prescribed Vitamin A and skin 
ointment for the feet.

	Prior to October 23, 2008

Prior to October 23, 2008, the Veteran's bilateral foot calluses 
warrant a maximum 10 percent rating under the criteria for scars 
(Codes 7801-7805).  The disability is more appropriately rated 
under the criteria found in Code 5284 for other foot injuries.  

On March 2007 VA examination the Veteran had three calluses on 
his bilateral feet, described by the examiner to be severe and 
causing chronic pain.  It was noted the Veteran had pain in his 
feet every day, especially when walking, and that he used shoe 
inserts.  VA outpatient treatment records reflect that the 
Veteran was prescribed special shoes (with some relief) and 
received ongoing treatment for his tender bilateral calluses 
(including ortho-surgical debridement, trimming, paring, and 
antiseptic treatment).  It is reasonably shown that the Veteran's 
symptomatology and overall disability picture prior to October 
23, 2008 at least approximated a "moderately severe" foot 
injury, warranting a 20 percent rating under Code 5284. 






 October 23, 2008

From October 23, 2008 the revised rating criteria for scars 
(Codes 7801-7805) provide a more advantageous rating.  On March 
2007 VA examination, the examiner noted that there were three 
severe calluses on the Veteran's bilateral feet that caused pain.  
Code 7804, as in effect from October 23, 2008, provides for a 20 
percent rating for three or four scars that are painful or 
unstable.  Thus, it is reasonably shown that the Veteran's 
bilateral callus disability at least approximates the criteria 
for a 20 percent rating under Code 7804 from October 23, 2008.     

The Board has also considered whether referral for extraschedular 
consideration is indicated by the record.  There is no objective 
evidence or allegation in the record of symptoms of and/or 
impairment due to bilateral foot calluses that are not 
encompassed by the ratings assigned.  Therefore, the schedular 
criteria are not inadequate.  Accordingly, referral for 
extraschedular consideration is not warranted.  38 C.F.R. 
§ 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, as the Veteran is employed at Oak Farms as a milk 
processor and has not alleged unemployability due to his service-
connected disabilities, the matter of entitlement to a total 
rating based on individual unemployability is not raised by the 
record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

	Post-concussion syndrome

The Veteran's post-concussion syndrome is rated under Code 9304 
for dementia due to head trauma.  The Board finds that the 
Veteran's disability is more appropriately rated under the 
criteria found in Code 8045 for traumatic brain injury (TBI).  
The criteria for rating TBI were revised effective October 23, 
2008.  The Veteran's claim was filed on November 9, 2006; he is 
entitled to a rating under either the prior or revised criteria 
(if such are more favorable) (from their effective dates).  
VAOGCPREC 3-2000.  

Under the prior Code 8045 criteria, for brain disease due to 
trauma, purely subjective complaints such as headaches, 
dizziness, insomnia, etc., recognized as symptoms of brain 
trauma, will be rated as 10 percent and no more under Code 9304.   
Purely neurological disabilities such as hemiplegia, epileptoform 
seizures, facial nerve paralysis, etc., resulting from brain 
trauma are rated under the diagnostic codes specifically dealing 
with such disabilities.  This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.   Ratings in excess of 10 percent for brain disease due 
to trauma under Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain trauma.  
38 C.F.R. § 4.124a (as in effect prior to October 23, 2008).  

Under the revised Code 8045 criteria, there are three main areas 
of dysfunction that may result from TBI and have profound effects 
on functioning: cognitive (which is common in varying degrees 
after TBI), emotional/behavioral, and physical.  Each of these 
areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a 
(as in effect from October 23, 2008).  

Cognitive impairment is defined as decreased memory, 
concentration, attention, and executive functions of the brain.  
Executive functions are goal setting, speed of information 
processing, planning, organizing, prioritizing, self-monitoring, 
problem solving, judgment, decision making, spontaneity, and 
flexibility in changing actions when they are not productive.  
Not all of these brain functions may be affected in a given 
individual with cognitive impairment, and some functions may be 
affected more severely than others.  In a given individual, 
symptoms may fluctuate in severity from day to day.  Evaluate 
cognitive impairment under the table titled "Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified."

Subjective symptoms may be the only residual of TBI or may be 
associated with cognitive impairment or other areas of 
dysfunction.  Evaluate subjective symptoms that are residuals of 
TBI, whether or not they are part of cognitive impairment, under 
the subjective symptoms facet in the table titled "Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified."  However, separately evaluate any residual with a 
distinct diagnosis that may be evaluated under another diagnostic 
code, such as migraine headache or Meniere's disease, even if 
that diagnosis is based on subjective symptoms, rather than under 
the "Evaluation of Cognitive Impairment and Other Residuals of 
TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule 
of ratings--mental disorders) when there is a diagnosis of a 
mental disorder.  When there is no diagnosis of a mental 
disorder, evaluate emotional/behavioral symptoms under the 
criteria in the table titled "Evaluation of Cognitive Impairment 
and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on 
the following list, under an appropriate diagnostic code: Motor 
and sensory dysfunction, including pain, of the extremities and 
face; visual impairment; hearing loss and tinnitus; loss of sense 
of smell and taste; seizures; gait, coordination, and balance 
problems; speech and other communication difficulties, including 
aphasia and related disorders, and dysarthria; neurogenic 
bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic 
nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not 
encompass all possible residuals of TBI.  For residuals not 
listed here that are reported on an examination, evaluate under 
the most appropriate diagnostic code.  Evaluate each condition 
separately, as long as the same signs and symptoms are not used 
to support more than one evaluation, and combine under § 4.25 the 
evaluations for each separately rated condition.  The evaluation 
assigned based on the "Evaluation of Cognitive Impairment and 
Other Residuals of TBI Not Otherwise Classified" table will be 
considered the evaluation for a single condition for purposes of 
combining with other disability evaluations.

Consider the need for special monthly compensation for such 
problems as loss of use of an extremity, certain sensory 
impairments, erectile dysfunction, the need for aid and 
attendance (including for protection from hazards or dangers 
incident to the daily environment due to cognitive impairment), 
being housebound, etc. Evaluation of Cognitive Impairment and 
Subjective Symptoms: The table titled "Evaluation of Cognitive 
Impairment and Other Residuals of TBI Not Otherwise Classified" 
contains 10 important facets of TBI related to cognitive 
impairment and subjective symptoms.  It provides criteria for 
levels of impairment for each facet, as appropriate, ranging from 
0 to 3, and a 5th level, the highest level of impairment, labeled 
"total."  However, not every facet has every level of severity.  
The Consciousness facet, for example, does not provide for an 
impairment level other than "total," since any level of 
impaired consciousness would be totally disabling. Assign a 100 
percent evaluation if "total" is the level of evaluation for 
one or more facets.  If no facet is evaluated as "total," 
assign the overall percentage evaluation based on the level of 
the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 
40 percent; and 3 = 70 percent.  For example, assign a 70 percent 
evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions 
evaluated under the table titled "Evaluation Of Cognitive 
Impairment And Other Residuals Of TBI Not Otherwise Classified" 
with manifestations of a comorbid mental or neurologic or other 
physical disorder that can be separately evaluated under another 
diagnostic code.  In such cases, do not assign more than one 
evaluation based on the same manifestations.  If the 
manifestations of two or more conditions cannot be clearly 
separated, assign a single evaluation under whichever set of 
diagnostic criteria allows the better assessment of overall 
impaired functioning due to both conditions. However, if the 
manifestations are clearly separable, assign a separate 
evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation 
levels in the table are only examples and are not symptoms that 
must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to 
activities other than self-care that are needed for independent 
living, such as meal preparation, doing housework and other 
chores, shopping, traveling, doing laundry, being responsible for 
one's own medications, and using a telephone.  These activities 
are distinguished from "Activities of daily living," which 
refers to basic self-care and includes bathing or showering, 
dressing, eating, getting in or out of bed or a chair, and using 
the toilet. 

Note (4): The terms "mild," "moderate," and "severe" TBI, 
which may appear in medical records, refer to a classification of 
TBI made at, or close to, the time of injury rather than to the 
current level of functioning.  This classification does not 
affect the rating assigned under diagnostic code 8045.

Note (5): A veteran whose residuals of TBI are rated under a 
version of § 4.124a, diagnostic code 8045, in effect before 
October 23, 2008 may request review under diagnostic code 8045, 
irrespective of whether his or her disability has worsened since 
the last review.  VA will review that Veteran's disability rating 
to determine whether the veteran may be entitled to a higher 
disability rating under diagnostic code 8045.  A request for 
review pursuant to this note will be treated as a claim for an 
increased rating for purposes of determining the effective date 
of an increased rating awarded as a result of such review; 
however, in no case will the award be effective before October 
23, 2008.  For the purposes of determining the effective date of 
an increased rating awarded as a result of such review, VA will 
apply 38 CFR § 3.114, if applicable.  38 C.F.R. § 4.124a, Code 
8045 (effective October 23, 2008).

The table titled "Evaluation Of Cognitive Impairment And Other 
Residuals Of TBI Not Otherwise Classified" provides that:

 For the Subjective Symptom facet of cognitive impairment, a 
level of impairment of: 

0 (0 percent) is warranted for subjective symptoms that do not 
interfere with work; instrumental activities of daily living; or 
work, family, or other close relationships. Examples are: mild or 
occasional headaches, and mild anxiety;

1 (10 percent) is warranted for three or more subjective symptoms 
that mildly interfere with work; instrumental activities of daily 
living; or work, family, or other close relationships.  Examples 
of findings that might be seen at this level of impairment are: 
intermittent dizziness, daily mild to moderate headaches, 
tinnitus, frequent insomnia, hypersensitivity to sound, 
hypersensitivity to light;

2 (40 percent) is warranted for three or more subjective symptoms 
that moderately interfere with work; instrumental activities of 
daily living; or work, family, or other close relationships.  
Examples of findings that might be seen at this level of 
impairment are: marked fatigability, blurred or double vision, 
headaches requiring rest periods during most days.

For the Memory, attention, concentration, and executive functions 
symptom facet of cognitive impairment, a level of impairment of: 

0 (0 percent) is warranted for no complaints of impairment of 
memory, attention, concentration, or executive functions.

1 (10 percent) is warranted for a complaint of mild loss of 
memory (such as having difficulty following a conversation, 
recalling recent conversations, remembering names of new 
acquaintances, or finding words, or often misplacing items), 
attention, concentration, or executive functions, but without 
objective evidence on testing.

2 (40 percent) is warranted objective evidence on testing of mild 
impairment of memory, attention, concentration, or executive 
functions resulting in mild functional impairment.

VA outpatient treatment records from January 2007 to October 2007 
are silent for complaints, findings, treatment, or diagnosis 
relating to post-concussion syndrome/TBI or related residuals. 
 
On March 2007 VA examination, the Veteran reported he was playing 
basketball when his occipital area hit the floor and he lost 
consciousness for one half hour.  The Veteran averaged headaches 
of once per month, located in the left side of the head 
(radiating to the back of the head), lasting for one hour.  He 
did not use any medication for his headaches.  There was no 
associated nausea or vomiting.  The Veteran reported occasional 
dizziness with the headaches but denied sensitivity to light or 
sound.  He stated that he had short-term memory loss since 1980, 
with difficulty remembering things he had been told to do on the 
job.  The diagnosis was loss of consciousness while in the 
military and averaging one headache per month, along with short-
term memory loss. 

On November 2008 VA (TBI) examination the Veteran reported that 
he injured his head in 1976 when he fell and was rendered 
unconscious and that had worked for a milk processor since 2004.  
He reported headaches and dizziness for many years since the 
injury.  He reported constant low-level tinnitus, difficulty 
getting to sleep, and frequent lightheadedness.  Headaches were 
severe (bitemporal non-throbbing), occurring twice per week, 
improving with rest, with no associated nausea or light 
sensitivity.  There was no fatigue, malaise, mobility or balance 
problems (except when lightheaded several times per week).  The 
Veteran did not report any memory problems.  He had no problems 
with speech, swallowing, pain, his bowels, or bladder.  There 
were no sexual function problems, numbness, parathesias, vision 
problems, hearing problems, seizures, sensitivity to sound or 
light, or oral problems.  The Veteran felt that his status was 
stable.  The examiner noted that the Veteran was alert and 
oriented in all spheres.  Motor function examination was within 
normal limits.  Cranial nerve screening revealed no 
abnormalities.  The examiner noted that the Veteran drank two 
quarts of beer per day and liquor on the weekends, but that the 
Veteran denied illicit drug use.  The diagnoses were tension 
headaches, tinnitus, insomnia, and alcohol abuse.  The examiner 
summarized stating that it was unlikely that the Veteran's 
headaches and dizziness were related to his head injury that he 
reported recovering from in one to two weeks.  He noted that 
recovery from mild TBI or concussion usually occurs in 30 days 
and that it was more likely that chronic alcohol abuse and 
substance abuse were the cause of the headaches and dizziness.  

 On November 2008 VA (cognitive) examination the Veteran 
complained that he sometimes forgot things on the job and had to 
have people write things down for him.  He reported getting dizzy 
and feeling like he was going to faint.  He also reported 
recurring headaches and tinnitus.  He noted that his employer 
seemed satisfied with his work and he had received no negative 
employment evaluations.  He denied a history of seizures or loss 
of consciousness (other than the 1976 episode).  The examiner 
noted the Veteran had an extensive history of polysubstance 
abuse.  The Veteran stated that he used dope and drank every day 
in junior high school and high school up until 1994.  The 
examiner noted that based on the Veteran's history he was using 
some type of substance everyday from his teens up to the age of 
39 or 40.  The examiner administered the Cognistat, a 
neurobehavioral cognitive status examination, with the following 
results:  


Level of consciousness: Alert
Orientation: Normal
Attention: Moderate to severe impairment
Language-Comprehension: Normal
Language-Repetition: Normal
Language-Naming: Very mild impairment
Construction Ability: Normal
Memory: Moderate impairment
Calculation ability: Normal
Reasoning-Similarities: Moderate impairment
Reasoning-Judgment: Normal

The examiner noted that based on the examination the Veteran met 
the criteria for a DSM-IV diagnosis of cognitive disorder not 
otherwise specified (NOS) and polysubstance dependence in full 
remission.  He noted that the results of the examination 
reflected mild to moderate impairment and that based on the 
Veteran's history, the likely explanation for his cognitive 
impairments was his long history of polysubstance dependence 
combined with probable educational limitations.  He noted that 
the TBI examiner was informed of the Veteran's current alcohol 
use and that this could significantly worsen the Veteran's 
cognitive problems in addition to the history of polysubstance 
dependence.  He summarized that it was not likely that the 
Veteran's head injury in service contributed to his current 
cognitive impairments in a substantive manner and that it was 
more likely that his long history of polysubstance dependence and 
excessive intake of alcohol were the major factors leading to the 
cognitive impairments, plus limited educational benefit. 

      Prior to October 23, 2008

Upon review of the evidence for the period prior to October 23, 
2008, under the previous regulations, the Board finds that a 
rating in excess of 10 percent is not warranted for the Veteran's 
post-concussion syndrome.  He was already in receipt of the 
highest assignable evaluation available (10 percent) under Codes 
8045-9304 for purely subjective complaints including headaches 
and dizziness.  A rating in excess of 10 percent is not 
assignable under Code 9304 in the absence of a diagnosis of 
multi-infarct dementia, as a consequence of brain trauma.  In 
this instance, the evidence of record is silent for a diagnosis 
of multi-infarct dementia; accordingly, the next higher rating 
under Codes 8045-9304 is not warranted.

	From October 23, 2008

Under the revised Code 8045, subjective symptoms that are 
residuals of TBI, whether or not they are part of cognitive 
impairment, are to be rated under the subjective symptoms facet 
and other cognitive impairments are rated using the criteria 
under the appropriate facet in the table titled "Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified." 38 C.F.R. § 4.124a (effective October 23, 2008).

Initially, the Board notes that the Veteran's examinations have 
not revealed any emotional/behavioral or physical/neurological 
areas of dysfunction related to his post-concussion syndrome.  
Accordingly, the inquiry will focus on the cognitive prong (both 
objective and subjective measures) of the rating criteria.

The Board notes that it finds the Veteran's November 2008 
examinations to be more probative of his overall disability 
picture.  The March 2007 examiner related the Veteran's headaches 
and short-term memory loss to his post-concussion syndrome (and 
head injury in service).  He did not provide a rationale for his 
opinion.  In contrast the November 2008 TBI examiner noted that 
it was unlikely that the Veteran's headaches and dizziness were 
related to his service connected disability but (citing to 
supporting rationale, the fact that recovery from mild TBI or 
concussion usually occurs in 30 days) was more likely related to 
alcohol abuse and substance abuse.  Additionally while the March 
2007 examiner was a certified physician's assistant the November 
2008 TBI examiner was a medical doctor, thus possessing more 
training and expertise.  For these reasons, the Board finds the 
November 2008 examinations to be of more probative weight for 
rating purposes.  It is also noteworthy that prior to March 2008 
examination, VA outpatient treatment records and March 2007 
examination were silent for findings of cognitive impairment.  
This fact is congruent with the November 2008 findings of post-
service/non-service-connected etiologies (alcohol/drug abuse), 
which suggest that the Veteran's cognitive impairment was of 
recent onset and unrelated to service or his head injury therein. 

Even taking the March 2007 examination findings at face value, 
the Veteran would not meet the criteria for the next higher (40 
percent) rating under the revised Code 8045.  The examination 
would only provide one subjective symptom (headaches) warranting 
a facet score of 0 (or noncompensable rating) and a memory, 
attention, concentration, executive function symptom of complaint 
of mild loss of memory without objective evidence on testing 
warranting a facet score of 1(or 10 percent rating).  
Additionally, even if three subjective symptoms (a facet score of 
2) were attributed to the Veteran's disability, they would not 
shown to cause moderate interference with work; instrumental 
activities of daily living; or work, family, or other close 
relationships, warranting the next higher (40 percent) rating.   

The March 2008 examinations attribute all of the Veteran's 
cognitive impairment and subjective complaints of headaches and 
dizziness to his current excessive alcohol abuse and long history 
of polysubstance abuse (which are non-service-connected 
etiological factors for which compensation is not payable).  Thus 
it is not appropriate to render facet scores under Code 8045 for 
either cognitive impairment or subjective complaints and there is 
no remaining symptomatology with which to render a facet score 
under the rating code.   

In summary, as the November 2008 findings have been found to be 
more probative, there are no associated impairments with the 
Veteran's current post-concussion syndrome that warrant facet 
scores under Code 8045, thus the Veteran does not meet the 
criteria the next higher (40 percent) rating, which would require 
at least one facet score of 2.  Accordingly, a rating in excess 
of 10 percent for the Veteran's post-concussion syndrome from 
October 23, 2008 is not warranted.

The Board has also considered whether referral for extraschedular 
consideration is indicated by the record.  There is no objective 
evidence or allegation in the record of symptoms of and/or 
impairment due to post-concussion syndrome that are not 
encompassed by the ratings assigned.  Therefore, the schedular 
criteria are not inadequate.  Accordingly, referral for 
extraschedular consideration is not warranted.  38 C.F.R. 
§ 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  As noted 
above, the Veteran is employed, and the matter of TDIU is not 
raised by the record. 


ORDER

A rating of 20 percent (but no higher) prior to, and from, 
October 23, 2008 for the Veteran's service-connected bilateral 
calluses is granted, subject to the regulations governing payment 
of monetary awards. 

A rating in excess of 10 percent for post-concussion syndrome is 
denied.


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


